Order entered September 16, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00564-CV

                           TEEL STYLES, Appellant

                                         V.

                  CHILDREN’S MEDICAL CENTER, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-11168

                                     ORDER

      As directed by this Court, appellant has provided proof that she has
requested the reporter’s record. Appellant has filed a Statement of Inability to Pay
Court Costs or an Appeal Bond and nothing before this Court shows that she has
been ordered to pay costs. Accordingly, we ORDER Gina Udall, Official Court
Reporter of the 160th Judicial District Court, to file, without payment of costs, the
reporter’s record of the trial conducted on July 1, 2021 within thirty days of the
date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE